UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2007. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period from to. Commission File Number:0-26494 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 7133 Rutherford Rd., Suite 200, Baltimore, MD 21244 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 277-3740 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] The number of shares outstandingof the registrant’s common stock, par value $.01 per share,as of July 31, 2007 was 14,880,986. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the Three and Six Months EndedJune 30, 2007 and June 30, 2006 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2007 and June 30, 2006 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2007 6 Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2007 and June 30, 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $6,565 $1,073 Restricted cash - 63 Contract receivables 11,577 10,669 Prepaid expenses and other current assets 842 494 Total current assets 18,984 12,299 Equipment and leasehold improvements, net 432 354 Software development costs, net 998 820 Goodwill 1,739 1,739 Long-term restricted cash 3,472 2,291 Other assets 806 945 Total assets $26,431 $18,448 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $- $2,155 Accounts payable 3,008 2,461 Accrued expenses 855 2,072 Accrued compensation and payroll taxes 1,850 1,535 Billings in excess of revenue earned 1,360 1,867 Accrued warranty 668 746 Other current liabilities 155 - Total current liabilities 7,896 10,836 Other liabilities 517 251 Total liabilities 8,413 11,087 Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized, shares issued and outstanding none in 2007 and 33,920 in 2006 - - Common stock $.01 par value, 18,000,000 shares authorized, shares issued and outstanding 14,856,102 in 2007 and 11,013,822 in 2006 149 110 Additional paid-in capital 47,774 37,504 Accumulated deficit (28,918) (29,297) Accumulated other comprehensive loss (987) (956) Total stockholders' equity 18,018 7,361 Total liabilities and stockholders' equity $26,431 $18,448 The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three monthsended Six monthsended June 30, June 30, 2007 2006 2007 2006 Contract revenue $8,398 $6,556 $16,243 $12,140 Cost of revenue 5,544 4,700 11,195 8,833 Gross profit 2,854 1,856 5,048 3,307 Operating expenses: Selling, general and administrative 2,063 1,202 3,754 2,223 Administrative charges from GP Strategies - 171 - 342 Depreciation 58 44 109 91 Total operating expenses 2,121 1,417 3,863 2,656 Operating income 733 439 1,185 651 Interest expense, net (209) (216) (363) (373) Loss on extinguishment of debt - - - (1,428) Other income (expense), net (104) (71) (265) (20) Income (loss) before income taxes 420 152 557 (1,170) Provision for income taxes 72 28 178 28 Net income (loss) 348 124 379 (1,198) Preferred stock dividends - (86) (49) (115) Net income (loss) attributed to common shareholders $348 $38 $330 $(1,313) Basic income (loss) per common share $0.03 $ - $0.03 $(0.14) Diluted income (loss) per common share $0.02 $- $0.02 $(0.14) The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net income (loss) $348 $124 $379 $(1,198) Foreign currency translation adjustment (23) 79 31 103 Comprehensive income (loss) $325 $203 $410 $(1,095) The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC, AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Preferred Common Additional Other Stock Stock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Loss Total Balance, January 1, 2007 34 $- 11,014 $110 $37,504 $(29,297) $(956) $7,361 Issuance of common stock - - 1,667 17 8,684 - - 8,701 Conversion of preferred stock to common stock (34) - 1,916 19 (19) - - - Preferred stock dividends paid - (49) - - (49) Stock-based compensationexpense - 172 - - 172 Common stock issued for options exercised - - 209 2 778 - - 780 Tax benefit of options exercised - 19 - - 19 Issuance of restricted common stock - - 17 - 116 - - 116 Issuance of warrants - 510 - - 510 Common stock issued forwarrants exercised - - 33 1 59 - - 60 Foreign currency translation adjustment - (31) (31) Net income - 379 - 379 Balance, June 30, 2007 - $- 14,856 $149 $47,774 $(28,918) $(987) $ 18,018 The accompanying notes are an integral part of these consolidated financial statements. 6 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six months ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 379 $ (1,198 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 109 91 Capitalized software amortization 171 188 Amortization of deferred financing costs 267 178 Note payable discount amortization - 58 Loss on extinguishment of debt - 1,428 Stock-based compensation expense 288 68 Elimination of profit on Emirates Simulation Academy, LLC contract 266 61 Changes in assets and liabilities: Contract receivables (908 ) (1,679 ) Prepaid expenses and other assets (348 ) (130 ) Accounts payable, accrued compensation and accrued expenses (73 ) (1,002 ) Due to GP Strategies Corporation - (332 ) Billings in excess of revenues earned (507 ) 782 Accrued warranty reserves (78 ) (135 ) Other liabilities 155 15 Net cash used in operating activities (279 ) (1,607 ) Cash flows from investing activities: Investment in Emirates Simulation Academy, LLC (128 ) - Release of cash as collateral under letters of credit 63 - Restriction of cash as collateral under letters of credit or guarantees (1,181 ) (2,314 ) Capital expenditures (186 ) (106 ) Capitalized software development costs (349 ) (147 ) Net cash used in investing activities (1,781 ) (2,567 ) Cash flows from financing activities: Increase/(decrease)in borrowings under lines of credit (2,155 ) 2,390 Net proceeds from issuance of common stock and warrants 9,211 - Net proceeds from issuance of preferred stock - 3,856 Paydown of note payable - (2,000 ) Proceeds from issuance of common stock 840 130 Tax benefit from option exercises 19 - Payment of preferred stock dividends (49 ) (115 ) Payment of ManTech preferred stock dividends (316 ) - Deferred financing costs - (448 ) Net cash provided by financing activities 7,550 3,813 Effect of exchange rate changes on cash 2 18 Net increase (decrease) in cash and cash equivalents 5,492 (343 ) Cash and cash equivalents at beginning of year 1,073 1,321 Cash and cash equivalents at end of period $ 6,565 $ 978 The accompanying notes are an integral part of these consolidated financial statements. 7 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Six Months ended June 30, 2007 and 2006 (Unaudited) 1. Basis of Presentation and Revenue Recognition Basis of Presentation The consolidated financial statements included herein have been prepared by GSE Systems, Inc. (the “Company” or “GSE”) without independent audit.In the opinion of the Company's management, all adjustments and reclassifications of a normal and recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted.The results of operations for interim periods are not necessarily an indication of the results for the full year.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the period ended December 31, 2006 filed with the Securities and Exchange Commission on April 2, 2007. The Company has only one reportable segment.The Company has a wide range of knowledge of simulation systems and the processes those systems are intended to control and model.The Company’s knowledge is concentrated heavily in simulation technology and model development.The Company is primarily engaged in simulation for the power generation industry and the process industries.Contracts typically range from twelve months to three years. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as reported amounts of revenues and expenses during the reporting period. The Company’s most significant estimates relate to revenue recognition, capitalization of software development costs, and the recoverability of deferred tax assets.Actual results could differ from these estimates and those differences could be material. Revenue Recognition The majority of the Company’s revenue is derived through the sale of uniquely designed systems containing hardware, software and other materials under fixed-price contracts.In accordance with Statement of Position 81-1 Accounting for Performance of Construction-Type and Certain Production-Type Contracts, the revenue under these fixed-price contracts is accounted for on the percentage-of-completion method. This methodology recognizes revenue and earnings as work progresses on the contract and is based on an estimate of the revenue and earnings earned to date, less amounts recognized in prior periods.The Company bases its estimate of the degree of completion of the contract by reviewing the relationship of costs incurred to date to the expected total costs that will be incurred on the project. Estimated contract earnings are reviewed and revised periodically as the work progresses, and the cumulative effect of any change in estimate is recognized in the period in which the change is identified. Estimated losses are charged against earnings in the period such losses are identified.The Company recognizes revenue arising from contract claims either as income or as an offset against a potential loss only when the amount of the claim can be estimated reliably,realization is probable and there is a legal basis of the claim.There were no claims outstanding as of June 30, 2007. As the Company recognizes revenue under the percentage-of-completion method, it provides an accrual for estimated future warranty costs based on historical and projected claims experience.The Company’s long-term contracts generally provide for a one-year warranty on parts, labor and any bug fixes as it relates to software embedded in the systems. The Company’s system design contracts do not provide for “post customer support service” (PCS) in terms of software upgrades, software enhancements or telephone support.In order to obtain PCS, the customers must purchase a separate contract.Such PCS arrangements are generally for a one-year period renewable annually and include customer support, unspecified software upgrades, and maintenance releases.The Company recognizes revenue from these contracts ratably over the life of the agreements in accordance with Statement of Position 97-2 Software Revenue Recognition. 8 Revenue from the sale of software licenses which do not require significant modifications or customization for the Company’s modeling tools are recognized when the license agreement is signed, the license fee is fixed and determinable, delivery has occurred, and collection is considered probable. Revenue for contracts with multiple elements are recognized in accordance with Emerging Issues Task Force Issue 00-21, Accounting for Revenue Arrangements with Multiple Deliverables. Revenues from certain consulting or training contracts are recognized on a time-and-material basis.For time-and-material type contracts, revenue is recognized based on hours incurred at a contracted labor rate plus expenses. For the three and six months ended June 30, 2007, the Emirates Simulation Academy, LLC (UAE) provided approximately 39.6% and 37.3%, respectively, of the Company’s consolidated revenue.For the three and six months ended June 30, 2006, this customer accounted for approximately 12.5% and 12.9% of the Company’s consolidated revenue.Rosenergoatom Federal State Owned Enterprise (Russia) provided approximately 6.6% and 10.5% of the Company’s consolidated revenue for the three and six months ended June 30, 2007, respectively, and accounted for approximately 10.9% and 10.4% of the Company’s consolidated revenue for the three and six months ended June 30, 2006, respectively. Contract receivables unbilled totaled $5.9 million and $4.6 million as of June 30, 2007 andDecember 31, 2006, respectively.In July 2007, the Company billed $2.0 million of the unbilled amounts. 2. Basic and Diluted Loss Per Common Share Basic loss per share is based on the weighted average number of outstanding common shares for the period.Diluted loss per share adjusts the weighted average shares outstanding for the potential dilution that could occur if stock options, warrants or convertible preferred stock were exercised or converted into common stock.The number of common shares and common share equivalents used in the determination of basic and diluted loss per share were as follows: 9 (in thousands, except forshare amounts) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Numerator: Net income (loss) $348 $124 $379 $(1,198) Preferred stock dividends - (86) (49) (115) Net income (loss) attributed to common stockholders $348 $38 $330 $(1,313) Denominator: Weighted-average shares outstanding for basic earnings per share 13,131,312 9,387,372 12,424,389 9,245,390 Effect of dilutive securities: Employee stock options, warrants, options outside the plan, and convertible preferred stock 1,580,385 1,743,300 2,273,928 - Adjusted weighted-average shares outstanding and assumed conversions for diluted earnings per share 14,711,697 11,130,672 14,698,317 9,245,390 Shares related to dilutive securities excluded because inclusion would be anti-dilutive 82,500 2,881,820 82,500 3,163,653 The net income for the three months ended June 30, 2006 was decreased by preferred stock dividends of $86,000 in calculating the per share amounts.For the six months ended June 30, 2007, the net income was decreased by preferred stock dividends of $49,000, whereas the net loss for the six months ended June 30, 2006 was increased by preferred stock dividends of $115,000. Conversion of the stock options, warrants and convertible preferred stock was not assumed for the six months ended June 30, 2006 because the impact was anti-dilutive; with the exception of the 367,647 warrants issued to Laurus Master Funds Ltd. which were included in basic weighted-average shares outstanding since their exercise price per share was $0.01. Conversion of the convertible preferred stock was not assumed for the three months ended June 30, 2006 because the impact was anti-dilutive. 3. Software Development Costs Certain computer software development costs are capitalized in the accompanying consolidated balance sheets.Capitalization of computer software development costs begins upon the establishment of technological feasibility.Capitalization ceases and amortization of capitalized costs begins when the software product is commercially available for general release to customers.Amortization of capitalized computer software development costs is included in cost of revenue and is determined using the straight-line method over the remaining estimated economic life of the product, not to exceed five years. 10 Software development costs capitalized were $214,000 and $349,000 for the three and six months ended June 30, 2007, respectively, and $118,000 and $147,000 for the three and six months ended June 30, 2006, respectively.Total amortization expense was $86,000 and $81,000 for the three months ended June 30, 2007 and 2006, respectively, and for the six months ended June 30, 2007 and 2006, total amortization expense was $171,000 and $188,000, respectively. 4. Investment in Emirates Simulation Academy, LLC On November 8, 2005, the Emirates Simulation Academy, LLC (“ESA”), headquartered in Abu Dhabi, United Arab Emirates,was formed to build and operate simulation training academies in the Arab Gulf Region.These simulation training centers will be designed to train and certify indigenous workers for deployment to critical infrastructure facilities including power plants, oil refineries, petro-chemical plants, desalination units and other industrial facilities.The members of the limited liability company include Al Qudra Holding PJSC of the United Arab Emirates (60% ownership), the Centre of Excellence for Applied Research and Training of the United Arab Emirates (30% ownership) and GSE (10% ownership).At June 30, 2007 and December 31, 2006, GSE’s investment in ESA totaled $366,000 and $238,000, respectively, and was included on the consolidated balance sheet in other assets.The Company accounts for its investment in ESA using the equity method. In January 2006, GSE received a $15.1 million contract from ESA (the “ESA Contract”) to supply five simulators and an integrated training program.For the three months ended June 30, 2007 and 2006, the Company recognized $3.3 million and $818,000, respectively, of contract revenue on this project using the percentage-of-completion method, which accounted for 39.6% and 12.5% of the Company’s consolidated revenue. For the six months ended June 30, 2007 and 2006, the Company recognized $6.1 million and $1.6 million, respectively, of contract revenue on this project which accounted for 37.3% and 12.9% of the Company’s consolidated revenue.The ESA Contract is expected to be substantially complete by October 2007.In accordance with the equity method of accounting, the Company has eliminated 10% of the profit from the ESA Contract as the training simulators are assets that will be recorded on the books of ESA, and the Company is thus required to eliminate its proportionate share of the profit included in the asset value.The profit elimination total $146,000 and $266,000 for the three and six months ended June 30, 2007 and $61,000 for both the three and six months ended June 30, 2006 and has been recorded as an other expense in the income statement and as an other liability on the balance sheet.Once ESA begins to amortize the training simulators on their books, GSE will begin to amortize the other liability to other income. At June 30, 2007 and December 31, 2006, the Company had trade receivables from ESA totaling $3.2 million and $1.7 million, respectively.In addition, the Company had an unbilled receivable of $2.9 million and $1.9 million for the ESA Contract at June 30, 2007 and December 31, 2006, respectively.In July 2007, the Company received $2.8 million of the June 30, 2007 outstanding receivable balance and invoiced ESA for an additional $1.3 million.Under the terms of the ESA Contract, the Company provided a $2.1 million performance bond to ESA that will remain outstanding until the end of the warranty period on October 31, 2008.The Company has deposited $1.2 million into a restricted, interest-bearing account at the Union National Bank (“UNB”) in the United Arab Emirates as a partial guarantee for the $11.8 million credit facility that UNB has extended to ESA.The guarantee will be in place until the expiration of the ESA credit facility on December 31, 2014 or earlier if ESA pays down and terminates the credit facility. 5. Stock-Based Compensation The Company accounts for its stock-based compensation awards under SFAS No. 123R, Share-Based Payment, which requires companies to recognize compensation expense for all equity-based compensation awards issued to employees, directors and non-employees that are expected to vest.Compensation cost is based on the fair value of awards as of the grant date.The Company recognized $142,000 and $82,000 of pre-tax stock-based compensation expense for the three months ended June 30, 2007 and 2006, respectively, under the fair value method in accordance with SFAS No. 123R and recognized $288,000 and $92,000 of pre-tax stock-based compensation expense for the six months ended June 30, 2007 and 2006, respectively. 11 6. Long-term Debt Line of Credit The Company has a $5.0 million line of credit with Laurus Master Fund, Ltd. (the “Credit Facility”). The line is collateralized by substantially all of the Company’s assets and provides for borrowings up to 90% of eligible billed accounts receivable, and 40% of eligible unbilled receivables (up to a maximum of $1.0 million).The interest rate on this line of credit is based on the prime rate plus 200-basis points (10.25% as of June 30, 2007), with interest only payments due monthly.There are no fixed financial ratios established as a term under the Credit Facility.The Credit Facility expires on March 6, 2008.Because the Laurus Credit Facility agreement includes both a subjective acceleration clause and a requirement to maintain a lock-box arrangement whereby remittances for GSE’s customers reduce the outstanding debt, the borrowings under the Credit Facility have been classified as short-term obligations on the balance sheet.On May 18, 2006, Laurus Master Fund agreed to temporarily increase the Company’s borrowing capability by $2.0 million over and above the funds that were available to the Company based upon its normal borrowing base calculation.The over advance was used to collateralize a $2.1 million performance bond that the Company issued to ESA in the form of a standby letter of credit.One half of the increased borrowing capability expired on July 18, 2006 and the balance expired on May 11, 2007.The Company’s borrowings over and above the normal borrowing base calculation bore additional interest of 1.5% per month over and above the normal interest rate on the line of credit.At June 30, 2007, the Company’s available borrowing base was $2.0 million, none of which had been utilized. Senior Convertible Secured Subordinated Note Payable On May 26, 2005, GSE issued and sold to Dolphin Direct Equity Partners, LP (“Dolphin”) a Senior Subordinated Secured Convertible Note in the aggregate principal amount of $2,000,000 which was to mature on March 31, 2009 (the “Dolphin Note”), and a seven-year warrant to purchase 380,952 shares of GSE common stock at an exercise price of $2.22 per share (the “GSE Warrant”).The Dolphin Note was convertible into 1,038,961 shares of GSE common stock at an exercise price of $1.925 per share and accrued interest at 8% payable quarterly. On February 28, 2006, the Company and Dolphin entered into a Cancellation and Warrant Exchange Agreement (the “Cancellation Agreement”) under which Dolphin agreed to cancel its Senior Subordinated Secured Convertible Promissory Note and cancel its outstanding warrant to purchase 380,952 shares of GSE common stock at an exercise price of $2.22 per share.In exchange for Dolphin’s agreement to enter into the Cancellation Agreement, the Company repaid the Dolphin Note and agreed to issue a new warrant to purchase 900,000 shares of GSE common stock at an exercise price of $.67 per share (the “Dolphin Warrant”).At the date of issuance, the fair value of the Dolphin Warrant was $868,000, as established using the Black-Scholes Model, and was recorded in paid-in capital with the offset recorded as loss on extinguishment of debt.In accordance with the terms of the warrant agreement, Dolphin exercised the Dolphin Warrant on November 8, 2006 upon the Company’s certification that, among other things, the underlying shares of GSE common stock were registered with the Securities and Exchange Commission on October 31, 2006, that the current stock price was greater than $1.25 per share, and that the average of the current stock prices for each trading day of the prior 30 calendar day period was not less than $1.25 per share.The Company received cash proceeds of $603,000. In conjunction with the early payoff of the Dolphin Note and the cancellation of the 380,952 warrants, the Company wrote off the remaining unamortized Original Issue Discount of $1.1 million, wrote off the remaining unamortized deferred financing charges of $185,000; recognized a credit of $698,000 from the write-off of the liabilities related to the Dolphin Note conversion feature and the related warrants and took an $868,000 charge for the value of the 900,000 new warrants issued to Dolphin.The total loss on extinguishment of the Dolphin Note and the cancellation of the related warrants totaled $1.4 million. 12 7. Common Stock On June 22, 2007, the Company raised $9.2 million, net of associated fees of $789,000, through the sale of 1,666,667 shares (the “Shares”) of its common stock, $.01 par value per share, by means of a private placement to selected institutional investors.Each investor received a five-year warrant to purchase GSE common stock (“the Warrant Shares”) equal to 10% of the shares of common stock that each investor purchased at an exercise price of $6.00 per share (the “Warrants”).In aggregate, the Company issued Warrants to purchase a total of 166,667 shares of GSE common stock. The Company filed its registration statement on Form S-3 with the Securities and Exchange Commission (the “Commission”) on July 16, 2007 covering the offer and sale, from time to time, of the Shares, the Warrant Shares and shares of common stock issuable upon exercise of warrants that may be issued as liquidated damages under the terms of a certain registration rights agreement entered into between the Company and the investors (the “Registration Rights Agreement”) in connection with the private placement.The Registration Statement became effective on August 8, 2007 and, pursuant to the provisions of the Registration Rights Agreement, the Company is obligated to use commercially reasonable efforts to, after the date on which the Registration Statement becomes effective, cause the Registration Statement to remain continuously effective as to all Shares and Warrant Shares, other than for an aggregate of more than 30 consecutive trading days or for more than an aggregate of 60 trading days in any 12-month period. In the event of a default of the foregoing obligation, the Company will be required to issue to the investors, as liquidated damages, on the date the foregoing default occurs and each monthly anniversary thereafter, a number of warrants (on the same terms as the Warrants) equal to 2% of the number of Shares then held by such investor, not to exceed 10% of the total number of Shares then held by such investor, and thereafter cash, in an amount equal to 2% of the aggregate purchase price paid by the investors, not to exceed 30% of the aggregate purchase price paid by the investors. At the date of issuance, the fair value of the Warrants was $510,000 and the fair value of the Shares was $9.5 million.The fair value of the Warrants and the Shares was determined by the use of the relative fair value method, in which the $10.0 million gross proceeds was allocated based upon the fair values of the Warrants, as determined by using the Black-Scholes Model, and the Shares, as determined by the closing price of the common stock on the American Stock Exchange on the date the transaction was closed. The Company paid the placement agent for the Shares and Warrants 6% of the gross proceeds received by the Company from the offering ($600,000).In addition to the placement agent fee, the Company paid $189,000 of other transaction fees related to the offering. The proceeds were used to pay down the Company’s line of credit and for other working capital purposes. 8. Series A Convertible Preferred Stock On February 28, 2006, the Company raised $3.9 million, net of associated fees of $395,000, through the sale of 42,500 shares of Series A Cumulative Convertible Preferred Stock and Warrants by means of a private placement to “accredited investors”, as that term is used in rules and regulations of the Securities and Exchange Commission.The Convertible Preferred Stock was convertible at any time into a total of 2,401,130 shares of GSE common stock at a conversion price of $1.77 per share. The conversion price was equal to 110% of the closing price of the Company’s Common Stock on February 28, 2006, the date the sale of the Convertible Preferred Stock was completed. 13 Each investor received a five-year warrant to purchase GSE common stock equal to 20% of the shares they would receive from the conversion of the Convertible Preferred Stock, at an exercise price of $1.77.In aggregate, the Company issued warrants to purchase a total of 480,226 shares of GSE common stock.The Convertible Preferred Stockholders were entitled to an 8% cumulative dividend, payable on a semiannual basis every June 30 and December 30.In 2006, the Company paid dividends totaling $279,000 to the preferred stockholders; in the six months ended June 30, 2007 the Company paid dividends totaling $49,000.At the date of issuance, the fair value of the warrants was $342,000 and the fair value of the preferred stock was $3.9 million. The fair value of the warrants and the preferred stock was determined by the use of the relative fair value method, in which the $4.25 million gross proceeds was allocated based upon the fair values of the warrants, as determined by using the Black-Scholes Model, and the preferred stock, as determined by an independent appraisal. At any time after March 1, 2007, the Company had the right to convert the Preferred Stock into shares of GSE common stock when the average of the current stock price during the twenty trading days immediately prior to the date of such conversion exceeded 200% of the Series A Conversion Price.Prior to March 7, 2007, the holders of 22,500 shares of Preferred Stock had already elected to convert their Preferred Stock into a total of 1,271,187 shares of Common Stock; 8,580 shares of Preferred Stock were converted in 2006 and 13,920 shares of preferred Stock in 2007.On March 7, 2007, the Company sent notice to the holders of the remaining 20,000 outstanding shares of its Preferred Stock that the average current stock price for the prior twenty trading days had exceeded 200% of the Conversion Price, and that the Company was converting the outstanding Preferred Stock into common stock.The 20,000 shares of Preferred Stock converted to 1,129,946 shares of GSE common stock.In 2006, the Preferred Stockholders exercised 28,248 warrants and an additional 11,300 warrants were exercised in the first quarter 2007. The Company paid the placement agent, as part of its fee for assisting the Company with the offering, 6% of the gross proceeds received by the Company from the offering ($255,000) plus five-year warrants to purchase 150,000 shares of the Company’s common stock at an exercise price of $1.77 per share. In addition to the placement agent fee, the Company paid $140,000 of other transaction fees related to the offering.At the date of issuance, the fair value of the placement agent warrants was $128,000, as established using the Black-Scholes Model, and was recorded in paid-in capital, with the offset recognized as a reduction of the preferred stock proceeds.In 2006, 43,000 of the placement agent warrants were exercised and an additional 22,000 warrants were exercised in the six months ended June 30, 2007. On October 23, 2003, ManTech International, Inc. converted all of its preferred stock to common stock in conjunction with the sale of its ownership in GSE to GP Strategies.The Company had accrued dividends payable to ManTech of $316,000 as of December 31, 2006.The dividends were paid in full to ManTech in June 2007 as well as interest that had accrued on the dividends of $89,000.The unpaid dividends accrued interest at 6% per annum. 9. Letters of Credit and Performance Bonds As of June 30, 2007, the Company was contingently liable for three standby letters of credit totaling$2.3 million.The letters of credit represent performance bonds on three contracts and have been cash collateralized. 10. Income Taxes In July 2006, the Financial Accounting Standards Board, or FASB, issued Interpretation, or FIN No.48, Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No.109, “Accounting for Income Taxes”. FIN No.48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements. It also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods and expanded disclosure with respect to uncertainty in income taxes. The Company adopted the guidance of FIN No.48 effective January1, 2007. The adoption of this accounting pronouncement did not have a material effect on the Company’s financial position, results of operations or cash flows. Furthermore, the Company is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits would significantly decrease or increase within the next twelve months. 14 The Company files in the United States federal jurisdiction and in several state and foreign jurisdictions. Because of the net operating loss carryforwards, the Company is subject to U.S. federal and state income tax examinations from years 1997 forward and is subject to foreign tax examinations by tax authorities for years 2001 and forward. Open tax years related to state and foreign jurisdictions remain subject to examination but are not considered material to our financial position, results of operations or cash flows. As of June 30, 2007, there have been no material changes to the liability for uncertain tax positions. In the first three months of 2007, the Company recorded a $106,000 adjustment to correct for the tax benefit taken relating to a component of the debt extinguishment loss incurred in 2006.The Company does not expect to pay federal income taxes in 2007, however, the Company will incur foreign income tax withholdings on several non-U.S. contracts.The Company has a full valuation allowance on its deferred tax assets at June 30 2007.The amount of loss carryforward which can be used by the Company may be significantly limited and may expire unutilized. 11. Administrative Charges from GP Strategies The Company terminated its Management Services Agreement with GP Strategies Corporation on December 31, 2006.Under the agreement, GP Strategies provided corporate support services to GSE, including accounting, finance, human resources, legal, network support and tax.In addition, GSE used the financial system of General Physics, a subsidiary of GP Strategies. The Company was charged $171,000 and $342,000 by GP Strategies in the three and six months ended June 30, 2006, respectively. 12. Commitments and Contingencies In October 2005, the Company signed an “Assignment of Lease and Amendment to Lease” that assigns and transfers to another tenant (the “Assignee”) the Company’s rights, title and interest in its Columbia, Maryland facility lease.The Assignee’s obligation to pay rent under the Lease began on February 1, 2006.The Company remains fully liable for the payment of all rent and for the performance of all obligations under the lease through the scheduled expiration of the lease, May 31, 2008, should the assignee default on their obligations. At June 30, 2007, the remaining rental payments under the lease totaled approximately $618,000. 13. Recent Accounting Pronouncements In September 2006, the FASB issued Statement No.157, Fair Value Measurements. Statement No.157 defines fair value, establishes a framework for measuring fair value and expands disclosure requirements regarding fair value measurements. Statement No.157 does not require any new fair value measurements. The Company is required to adopt the provisions of Statement No.157 effective January1, 2008 although earlier adoption is permitted. The Company does not believe the adoption of this standard will have a material effect on its financial position, results of operations or cash flows. 15 In February 2007, the FASB issued Statement No.159, The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115. This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option is elected will be reported in earnings at each reporting date. The fair value option (i)may be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for using the equity method; (ii)is generally irrevocable; and (iii)is applied only to entire instruments and not portions of instruments. The Company is required to adopt Statement No.159 no later than January1, 2008.The Company is currently evaluating the impact of adopting this standard on our financial position, results of operations and cash flows. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations GSE Systems, Inc. (“GSE Systems”, “GSE” or the “Company”) is a world leader in real-time high fidelity simulation.The Company provides simulation and educational solutions and services to the nuclear and fossil electric utility industry, and the chemical and petrochemical industries.In addition, the Company provides plant monitoring and signal analysis monitoring and optimization software primarily to the power industry. GSE is the parent company of GSE Power Systems, Inc., a Delaware corporation; GSE Power Systems, AB, a Swedish corporation; GSE Engineering Systems (Beijing) Co. Ltd, a Chinese limited liability company; and has a 10% minority interest in Emirates Simulation Academy, LLC, a United Arab Emirates limited liability company.The Company has only one reportable segment. On June 22, 2007, the Company raised $9.2 million, net of associated fees of $789,000, through the sale of 1,666,667 shares (the “Shares”) of its common stock, $.01 par value per share, by means of a private placement to selected institutional investors.Each investor received a five-year warrant to purchase GSE common stock (“the Warrant Shares”) equal to 10% of the shares of common stock that each investor had purchased at an exercise price of $6.00 per share (the “Warrants”).In aggregate, the Company issued Warrants to purchase a total of 166,667 shares of GSE common stock. The Company filed its registration statement on Form S-3 with the Securities and Exchange Commission (the “Commission”) on July 16, 2007 covering the offer and sale, from time to time, of the Shares, the Warrant Shares and shares of common stock issuable upon exercise of warrants that may be issued as liquidated damages under the terms of a certain registration rights agreement entered into between the Company and the investors (the “Registration Rights Agreement”) in connection with the private placement.The Registration Statement became effective on August 8, 2007 and, pursuant to the provisions of the Registration Rights Agreement, the Company is obligated to use commercially reasonable efforts to, after the date on which the Registration Statement becomes effective, cause the Registration Statement to remain continuously effective as to all Shares and Warrant Shares, other than for an aggregate of more than 30 consecutive trading days or for more than an aggregate of 60 trading days in any 12-month period. In the event of a default of the foregoing obligation, the Company will be required to issue to the investors, as liquidated damages, on the date the foregoing default occurs and each monthly anniversary thereafter, a number of warrants (on the same terms as the Warrants) equal to 2% of the number of Shares then held by such investor, not to exceed 10% of the total number of Shares then held by such investor, and thereafter cash, in an amount equal to 2% of the aggregate purchase price paid by the investors, not to exceed 30% of the aggregate purchase price paid by the investors. At the date of issuance, the fair value of the Warrants was $510,000 and the fair value of the Shares was $9.5 million.The fair value of the Warrants and the Shares was determined by the use of the relative fair value method, in which the $10.0 million gross proceeds was allocated based upon the fair values of the Warrants, as determined by using the Black-Scholes Model, and the Shares, as determined by the closing price of the common stock on the American Stock Exchange on the date the transaction was closed. 16 The Company paid the placement agent for the Shares and Warrants 6% of the gross proceeds received by the Company from the offering ($600,000).In addition to the placement agent fee, the Company paid $189,000 of other transaction fees related to the offering. The proceeds were used to pay down the Company’s line of credit and for other working capital purposes. Cautionary Statement Regarding Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward looking statements.Forward-looking statements are not statements of historical facts, but rather reflect our current expectations concerning future events and results.We use words such as “expects”, “intends”, “believes”, “may”, “will” and “anticipates” to indicate forward-looking statements. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements, including, but not limited to, those factors set forth under Item 1A - Risk Factors of the Company’s 2006 Annual Report on Form 10-K and those other risks and uncertainties detailed in the Company’s periodic reports and registration statements filed with the Securities and Exchange Commission. We caution that these risk factors may not be exhaustive.We operate in a continually changing business environment, and new risk factors emerge from time to time.We cannot predict these new risk factors, nor can we assess the effect, if any, of the new risk factors on our business or the extent to which any factor or combination of factors may cause actual results to differ from those expressed or implied by these forward-looking statements. If any one or more of these expectations and assumptions proves incorrect, actual results will likely differ materially from those contemplated by the forward-looking statements. Even if all of the foregoing assumptions and expectations prove correct, actual results may still differ materially from those expressed in the forward-looking statements as a result of factors we may not anticipate or that may be beyond our control. While we cannot assess the future impact that any of these differences could have on our business, financial condition, results of operations and cash flows or the market price of shares of our common stock, the differences could be significant. We do not undertake to update any forward-looking statements made by us, whether as a result of new information, future events or otherwise.You are cautioned not to unduly rely on such forward-looking statements when evaluating the information presented in this report. General Business Environment The Company believes it is positioned to take advantage of emerging trends in the power industry including a global nuclear power renaissance driven by the high cost of oil coupled with environmental concerns caused by fossil fuels.In the U.S. alone, most nuclear electric utilities have applied for license extensions and/or power upgrades.These license extensions and power upgrades will lead to significant upgrades to the physical equipment and control room technology which will in turn result in the need to modify or replace the existing plant control room simulators.In addition, eleven utility companies in the United States have already submitted, or plan to submit shortly, construction and operating license applications to the Nuclear Regulatory Commission for the construction of 35 new nuclear plants.Each of these plants will be required to have a full scope simulator ready for operator training and certification about two years prior to plant operation.Similar nuclear plant construction programs are underway or planned in China, Russia, Ukraine, Japan and Central Europe to meet growing energy demands.Globally, industry sources indicate that over 180 new nuclear power plants are in the planning, pre-construction or construction phase.Based on industry reports and other independent research, the Company believes it has the largest installed base of existing power plant simulators in the United States andover 65% of existing installed power plant simulators worldwide and thus is well positioned to capture a large portion of this business, although no assurance can be given that it will be successful in doing so. 17 In 2005, the Company completed an agreement with Westinghouse Electric Company, LLC ("Westinghouse") to become their preferred vendor for the development of simulators for the AP1000 reactor design.As a result of this agreement, GSE is working closely with Westinghouse to finalize the verification and validation of the AP1000 Reactor Human-Machine Interface for the Main Control Room, and the Company’s simulation models have been used to help Westinghouse successfully complete several phases of Human-Machine Interface testing with US regulators.In turn, Westinghouse and GSE will collaborate on new opportunities both internationally and domestically. The Westinghouse agreement does not prevent the Company from working with other nuclear vendors anywhere in the world. According to published reports, in July 2007, Westinghouse and its consortium partner, The Shaw Group Inc., signed definitive multi-million dollar contracts with State Nuclear Power Technology Corporation Ltd., Sanmen Nuclear Power Company Ltd., Shandong Nuclear Power Company Ltd., and China National Technical Import &
